DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 6-14, 16-22, and 24-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitation of the prop shaft being supported on the automated sequential transmission has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 11, the limitations of the cylinder and the cylinder head being positioned laterally intermediate the first and second seating portions at a first longitudinal position, and the first and second seating portions are positioned at a second longitudinal position spaced apart from the first longitudinal positions have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 18, the limitations of the driveline assembly includes a prop shaft positioned rearward of the operator area, and the engine and the automated sequential transmission are positioned laterally intermediate the prop shaft and one of the trailing arms have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 25, the limitations of the automated sequential transmission is positioned at least partially within the longitudinal envelope defined by the trailing arms; and the driveline assembly includes a propshaft extending rearwardly from the operator area, a portion of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611